             Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 1 of 17




 1
     JOSEPH H. HUNT
     Assistant Attorney General
 2   R. MICHAEL UNDERHILL
     Attorney in Charge
 3
     West Coast Office
 4   Torts Branch, Civil Division
     U.S. Department of Justice
 5
     450 Golden Gate Avenue, Room 7-5395
 6   P.O. Box 36028
     San Francisco, CA 94102
 7
     Telephone: (415) 436-6645
 8   Facsimile: (415) 436-6632
     E-mail: mike.underhill@usdoj.gov
 9

10   ELLEN M. MAHAN
     Deputy Section Chief
11
     STEVEN O’ROURKE
12   Environmental Enforcement Section
     U.S. Department of Justice
13   P.O. Box 7611 Washington, D.C. 20044
14   Telephone: 202-514-2779
     E-mail: steve.o’rourke@usdoj.gov
15

16   Attorneys for Plaintiff United States of America

17                           UNITED STATES DISTRICT COURT
18
                            NORTHERN DISTRICT OF CALIFORNIA

19   UNITED STATES OF AMERICA,                   )
20
                                                 )   Civ. No.: 3:19-cv-6601
                   Plaintiff,                    )
21         vs.                                   )   IN ADMIRALTY
22
                                                 )
     SAMUEL PETER ROWLES, SAMUEL                 )   VERIFIED COMPLAINT OF THE
23   PETER ROWLES dba 2017 SPIRIT OF             )   UNITED STATES OF AMERICA
24
     SACRAMENTO LLC, and AARON                   )
     SHAWN HORTON,                               )
25                                               )
                   Defendants.                   )
26
                                                 )
27

28

     VERIFIED COMPLAINT                      1                    Case No.: 3:19-cv-6601
                Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 2 of 17



            Plaintiff, the United States of America, alleges upon information and belief as
 1

 2   follows:
 3
                                    NATURE OF THE ACTION
 4
            1.      This is a case of admiralty and maritime jurisdiction against Defendants
 5

 6   SAMUEL PETER ROWLES (“Rowles”), SAMUEL PETER ROWLES dba 2017 SPIRIT
 7
     OF SACRAMENTO LLC (“SPIRIT OF SACRAMENTO LLC”), and AARON SHAWN
 8
     HORTON (“Horton”) (collectively, “Defendants”), in personam, as hereinafter more fully
 9

10   appears, and within Rule 9(h) of the Federal Rules of Civil Procedure.
11
            2.      The United States expressly reserves the right to amend this Complaint to,
12
     inter alia, add additional parties and assert additional claims against such additional parties
13

14   and the present Defendants herein.

15                                JURISDICTION AND VENUE
16
            3.      The United States is authorized to bring this suit and the Court has
17

18
     jurisdiction pursuant to, inter alia, 28 U.S.C. § 1345, 33 U.S.C. §§ 1321 and 2717, and 42

19   U.S.C. § 9613.
20
            4.      Venue is properly in this Court pursuant to, inter alia, 28 U.S.C. §§ 1391, 33
21

22
     U.S.C. § 2717, and 42 U.S.C. § 9613.

23          5.      The United States brings this action on behalf of the Oil Spill Liability Trust
24
     Fund (hereafter "Fund"), pursuant to the Oil Pollution Act of 1990 (“OPA”), 33 U.S.C. §
25
     2701 et seq., to recover any and all removal costs and damages incurred directly by the
26

27   Fund, any removal costs and damages incurred by the Fund through compensation paid to
28

     VERIFIED COMPLAINT                         2                   Case No.: 3:19-cv-6601
             Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 3 of 17



     any claimant, and all costs incurred by the Fund by reason of any such claims, including
 1

 2   interest, prejudgment interest, adjudicative costs, and attorney's fees. Pursuant to OPA, 33
 3
     U.S.C. § 2712(f), the United States has acquired by subrogation, or may in the future
 4
     acquire by subrogation, the rights of any claimant or State paid compensation from the
 5

 6   Fund, and the United States specifically reserves the right to amend this Verified Complaint
 7
     to assert any or all such subrogated rights and claims.
 8
            6.     This civil action is also brought by the United States on behalf of the United
 9

10   States Environmental Protection Agency (“EPA”), pursuant to Section 107 of the
11
     Comprehensive Environmental Response, Compensation, and Liability Act of 1980
12
     ("CERCLA"), as amended, 42 U.S.C. § 9607. The United States seeks to recover response
13

14   costs that EPA incurred in conducting removal actions because of releases and threatened

15   releases of hazardous substances into the environment. Pursuant to Section 113(g)(2) of
16
     CERCLA, 42 U.S.C. § 9613(g) and 28 U.S.C. § 2201, the United States also seeks a
17

18   declaratory judgment on liability for response costs that will be binding on any subsequent

19   action to recover further response costs.
20
                           GENERAL FACTS AND ALLEGATIONS
21

22
                            Vessel Ownership, Operation, and Sinking

23          7.     The M/V SPIRIT OF SACRAMENTO (hereafter the “Vessel”) was a steel-
24
     hulled 84.6-foot, 99 gross-ton paddle wheeler built in 1967.
25

26

27

28

     VERIFIED COMPLAINT                          3                  Case No.: 3:19-cv-6601
               Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 4 of 17



              8.    Under an order issued by a judge of this District, in litigation related to the
 1

 2   prior owner of the Vessel, the U.S. Marshal sold the Vessel at admiralty sale on July 15,
 3
     2016.
 4
              9.    On July 15, 2016, Defendant Rowles purchased the Vessel at the admiralty
 5

 6   sale for $1,000.
 7
              10.   At the time of the sale of the Vessel to Rowles, the Vessel was located on
 8
     navigable waters of the United States in or near the Oyster Point Marina, in South San
 9

10   Francisco, California, within this District and within the jurisdiction of this Court.
11
              11.   Defendants Rowles and Horton together operated and navigated the Vessel
12
     in and around the False River, in Contra Costa County California, near the Franks Tract
13

14   State Recreation Area, within this District and within the jurisdiction of this Court.

15            12.   On the evening of September 3, 2016 or early morning on September 4, 2016,
16
     the Vessel began taking on water from the stern, causing the engine room to flood. By
17

18   10:30 a.m. on September 4, 2016, the Vessel had capsized, and was upside down in the

19   water.
20
              13.   At all times material herein, Defendants Rowles and Horton were individual,
21

22
     non-corporate entities, and based upon information and belief lived in Mountain View,

23   California, Santa Clara County, within this District and within the jurisdiction of this Court,
24
     and are subject to personal jurisdiction in this District and this Court, including but not
25
     limited to, through the ownership and/or operation of the Vessel at the time of, and with
26

27   respect to, the matters sued upon herein.
28

     VERIFIED COMPLAINT                          4                  Case No.: 3:19-cv-6601
                Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 5 of 17



               14.   At all times material herein, Defendant SPIRIT OF SACRAMENTO LLC,
 1

 2   based upon information and belief, is a purported entity that conducted business in the State
 3
     of California, had a place of business and/or was doing business within this District and
 4
     within the jurisdiction of this Court, and is subject to personal jurisdiction in this District
 5

 6   and this Court, including but not limited to, through the ownership and/or operation and/or
 7
     demise chartering of the Vessel at the time of, and with respect to, the matters sued upon
 8
     herein.
 9

10             15.   At all times material herein, Defendant Rowles owned the Vessel.
11
               16.   At all times material herein, Defendant Rowles, based upon information and
12
     belief, operated the Vessel.
13

14             17.   At all times material herein, Defendant Rowles, based upon information and

15   belief, demise chartered the Vessel.
16
               18.   At all times material herein, Defendant SPIRIT OF SACRAMENTO LLC,
17

18   based upon information and belief, owned the Vessel.

19             19.   At all times material herein, Defendant SPIRIT OF SACRAMENTO LLC,
20
     based upon information and belief, operated the Vessel.
21

22
               19.   At all times material herein, Defendant SPIRIT OF SACRAMENTO LLC,

23   based upon information and belief, demise chartered the Vessel.
24
               20.   At all times material herein, Defendant Horton, based upon information and
25
     belief, operated the Vessel.
26

27

28

     VERIFIED COMPLAINT                         5                   Case No.: 3:19-cv-6601
             Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 6 of 17



            21.    At all times material herein, Defendant Horton, based upon information and
 1

 2   belief, demise chartered the Vessel.
 3
            22.    At all times material herein, Defendant Rowles was a “Responsible Party”
 4
     within the meaning of OPA, 33 U.S.C. §§ 2701(32) and 2702(a), with respect to oil and
 5

 6   the matters alleged in this Complaint. At all times material herein, Rowles was within the
 7
     scope of entities specified in CERCLA, 42 U.S.C. § 9607(a), with respect to hazardous
 8
     substances and the matters alleged in this Complaint.
 9

10          23.    At all times material herein, Defendant Horton was a “Responsible Party”
11
     within the meaning of OPA, 33 U.S.C. §§ 2701(32) and 2702(a), with respect to oil and
12
     the matters alleged in this Complaint. At all times material herein, Horton was within the
13

14   scope of entities specified in CERCLA, 42 U.S.C. § 9607(a), with respect to hazardous

15   substances and the matters alleged in this Complaint.
16
            24.    At all times material herein, Defendant SPIRIT OF SACRAMENTO LLC
17

18   was a “Responsible Party” within the meaning of OPA, 33 U.S.C. §§ 2701(32) and 2702(a),

19   with respect to oil and the matters alleged in this Complaint. At all times material herein,
20
     SPIRIT OF SACRAMENTO LLC was within the scope of entities specified in CERCLA,
21

22
     42 U.S.C. § 9607(a), with respect to hazardous substances and the matters alleged in this

23   Complaint.
24
            25.    At all times material herein, Defendants Rowles, Horton, and SPIRIT OF
25
     SACRAMENTO LLC, as well as other persons or entities whose identities are not yet
26

27   known, were at all material times, and pursuant to information or belief, acting as agents
28

     VERIFIED COMPLAINT                       6                   Case No.: 3:19-cv-6601
              Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 7 of 17



     and/or alter egos of each other with respect to the matters alleged in this Complaint and are
 1

 2   therefore responsible and liable, jointly and severally, for all of each of the others’
 3
     obligations, acts, omissions, and strict liability with respect to the matters alleged in this
 4
     Complaint and action.
 5

 6          26.    At all the foregoing times referred to in the preceding paragraphs, the Vessel
 7
     contained oil, as such term is defined in OPA, 33 U.S.C. § 2701 et seq.
 8
            27.    At all the foregoing times referred to in the preceding paragraphs, the Vessel
 9

10   contained hazardous substances, as such term is defined in the Comprehensive
11
     Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 9601
12
     et seq., and implementing regulations.
13

14          28.    The September 3-4, 2016 sinking of the Vessel was the result of, inter alia,

15   gross negligence and the breach of applicable federal safety and operating regulations, and
16
     other actions to be determined pursuant to discovery that will be undertaken in this action.
17

18          29.    Following the sinking of the Vessel, Defendants abandoned the vessel and,

19   inter alia, made no efforts to raise the Vessel, or prevent the discharge and/or substantial
20
     threat of discharge of oil and hazardous substances into navigable waters of the United
21

22
     States and its adjoining shorelines, said conduct, among other conduct, constituting gross

23   negligence.
24
            30.    Following the sinking of the Vessel, Defendants did not participate in clean-
25
     up efforts, and did not respond to the Notice of Federal Interest or an Administrative Order
26

27   that the Coast Guard issued to them, and did not otherwise cooperate with the response.
28

     VERIFIED COMPLAINT                        7                   Case No.: 3:19-cv-6601
              Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 8 of 17




 1
                              Coast Guard and EPA Removal Actions

 2          31.    At the time of the Vessel sinking, September 4, 2016, the U.S. Coast Guard
 3
     ensured that Mr. Rowles and Mr. Horton were safely to shore. The Coast Guard detected a
 4
     visible sheen of oil on the surface of the water.
 5

 6          32.    In response to the oil discharge, the Coast Guard began removal actions
 7
     under the direction of a “Unified Command” comprising the Federal On-Scene Coordinator
 8
     (“FOSC”), together with a State On-Scene Coordinator from the California State
 9

10   Department of Fish and Wildlife, and the Contra Costa County Sheriff’s Department, with
11
     input from the Environmental Protection Agency and the U.S. Army Corps of Engineers.
12
     EPA was authorized to serve as FOSC for the assessment and removal of hazardous
13

14   substances under CERCLA, and the USCG, by and through the USCG FOSC, undertook

15   duties regarding oil spill response under OPA, including efforts requiring use of the Oil
16
     Spill Liability Trust Fund.
17

18          33.    The United States through its respective FOSCs, determined that the Vessel

19   had discharged oil and posed a substantial threat of discharge of oil and hazardous
20
     substances into navigable waters of the United States and its adjoining shorelines.
21

22
            34.    In order to mitigate the foregoing substantial threat of discharge of oil and

23   hazardous substances, and in order to safely do so in a manner that would pose the least
24
     potential risk to life, property, and the environment, the decision was made to raise and tow
25
     the Vessel to an Army Corps of Engineers’ pier in Sausalito, California to facilitate the
26

27   removal of as much oil and hazardous substances as possible. By September 30, 2016, the
28

     VERIFIED COMPLAINT                        8                   Case No.: 3:19-cv-6601
              Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 9 of 17



     Unified Command had, through a contractor, righted the vessel and towed it to the Army
 1

 2   Corps of Engineers facility in Sausalito. Between October 1 and 4, 2016, the Unified
 3
     Command removed the fuel from the vessel and recovered 130 gallons of oily wastewater.
 4
            35.    On October 17, 2016, the Vessel sank again, this time at the Corps of
 5

 6   Engineers pier. By December 13, 2016, the Unified Command had secured the vessel
 7
     higher on the ramp. At this point, EPA assumed responsibility for the removal of hazardous
 8
     substances.
 9

10          36.     After EPA and the Coast Guard had abated the threat of releases of oil or
11
     hazardous substances, the Contra Costa County Sheriff assumed responsibility and
12
     destroyed the vessel. The removal of oil from the Vessel was then deemed complete.
13

14          37.     The Coast Guard issued its final pollution report for this incident on January

15   27, 2017, and stated that the action had been closed on January 25, 2017.
16
            38.     The foregoing substantial threats of discharge of oil and hazardous
17

18   substances, including other acts and omissions to be established according to proof at trial,

19   are hereafter referred to as the “Spirit of Sacramento Removal and Response Action.”
20
            39.    The Spirit of Sacramento Removal and Response Action was proximately
21

22
     caused, inter alia, by the acts, omissions, strict liability, gross negligence, and violations

23   of federal operating and/or safety regulations by the Vessel, its owner(s), operator(s),
24
     demise charterer(s), crew, agents, servants, employees, and others for whom Defendants
25
     were responsible, all within the privity and knowledge of Defendants.
26

27

28

     VERIFIED COMPLAINT                        9                   Case No.: 3:19-cv-6601
             Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 10 of 17



            40.    As a direct and proximate result of the Spirit of Sacramento Removal and
 1

 2   Response Action and the actions by and on behalf of plaintiff United States to mitigate and
 3
     prevent the substantial threat of discharge of oil into navigable waters of the United States
 4
     and its adjoining shorelines, approximately $1,514,800.27 was expended by and from the
 5

 6   Oil Spill Liability Trust Fund.
 7
            41.    In addition to the costs incurred removing oil, EPA also incurred costs
 8
     responding to asbestos and other hazardous substances. EPA spent approximately $92,696
 9

10   to dispose of hazardous substances from the Vessel.
11
            42.    The United States has made demand upon Defendants for reimbursement for
12
     all the outstanding response costs and damages owed by Defendants as a result of the Spirit
13

14   of Sacramento Removal and Response Action, and said monies remain unpaid.

15          43.    As a result of the Spirit of Sacramento Removal and Response Action as it
16
     pertains to oil, and as a result of the failure of Defendants to pay the full amount due and
17

18   owing pertaining to removal of oil from the Spirit of Sacramento, $1,514,800.27 or such

19   amounts as may be proved at trial, remain due and owing to the United States, plus interest,
20
     administrative and adjudicative costs, disbursements, and statutory attorneys’ fees
21

22
     recoverable under OPA, 33 U.S.C. § 2715.

23          44.    As a result of the Spirit of Sacramento Removal and Response Action as it
24
     pertains to hazardous substances aboard the Vessel, and as a result of the failure of
25
     Defendants to pay the full amount due and owing pertaining to removal of hazardous
26

27

28

     VERIFIED COMPLAINT                       10                   Case No.: 3:19-cv-6601
             Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 11 of 17



     substances from the Vessel, approximately $92,696, or such amounts as may be proved at
 1

 2   trial, remain due and owing to the United States, plus interest.
 3
            45.    This Complaint herein does not presently assert claims for natural resource
 4
     damages. The United States expressly reserves the right to amend this Complaint to add
 5

 6   such claims for natural resource damages.
 7
            46.    The United States expressly reserves the right to amend this Complaint to,
 8
     inter alia, add additional parties and assert additional claims against such additional parties
 9

10   and the present Defendants herein.
11
                          AS AND FOR A FIRST CAUSE OF ACTION
12                            (OIL POLLUTION ACT OF 1990)
13
            47.    Plaintiff, United States of America, refers to and incorporates by reference
14
     as though fully set forth herein each and every foregoing paragraph of this Complaint.
15

16          48.    Pursuant to the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., each

17   responsible party for a vessel or facility from which oil is discharged, or which poses the
18
     substantial threat of discharge, into or upon the navigable waters or adjoining shorelines or
19

20
     the exclusive economic zone of the United States, is strictly liable for all costs, damages,

21   and/or disbursements specified in the Act.
22
            49.    Under the circumstances herein, Defendants are liable to the United States of
23

24
     America, without limitation, for all the aforesaid costs, damages, and/or disbursements

25   sustained by the United States as a result of the Spirit of Sacramento Removal and
26
     Response Action.
27

28

     VERIFIED COMPLAINT                        11                   Case No.: 3:19-cv-6601
             Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 12 of 17




 1
                          AS AND FOR A SECOND CAUSE OF ACTION
                               (OIL POLLUTION ACT OF 1990)
 2
           50.    Plaintiff, United States of America, refers to and incorporates by reference
 3

 4   as though fully set forth herein each and every foregoing paragraph of this Complaint.
 5
           51.    Pursuant to the Oil Pollution Act of 1990, the Fund shall be subrogated to all
 6
     rights, claims, and causes of action of claimants to whom it has paid compensation.
 7

 8         52.    As a result of the Spirit of Sacramento Removal and Response Action, the
 9
     Fund may incur costs, damages, and/or disbursements by reason of claims for removal
10
     costs and damages brought against it under the Oil Pollution Act of 1990.
11

12         53.    Pursuant to the Oil Pollution Act of 1990, Defendants are liable to the United
13
     States of America for all such costs, damages, and/or disbursements which may be
14
     sustained by the Fund.
15

16         54.    The aforesaid unpaid costs, damages, and/or disbursements of the Fund, as

17   provided in the Oil Pollution Act of 1990, are presently in excess of $1,514,800.27.
18
                          AS AND FOR A THIRD CAUSE OF ACTION
19                             (OIL POLLUTION ACT OF 1990)
20
           55.    Plaintiff, United States of America, refers to and incorporates by reference
21

22
     as though fully set forth herein each and every foregoing paragraph of this Complaint.

23         56.    Pursuant to the Oil Pollution Act of 1990, 33 U.S.C. § 2717(f)(2), the United
24
     States is entitled to, and hereby seeks, a declaratory judgment that is binding in any
25
     subsequent action or actions that Defendants are liable for removal costs and damages in
26

27   any such subsequent action or actions.
28

     VERIFIED COMPLAINT                       12                 Case No.: 3:19-cv-6601
             Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 13 of 17




 1
                         AS AND FOR A FOURTH CAUSE OF ACTION
                              (CERCLA, 42 U.S.C. § 9601, et seq.)
 2
            57.     Plaintiff, United States of America, refers to and incorporates by reference
 3

 4   as though fully set forth herein each and every foregoing paragraph of this Complaint.
 5
            58.     Pursuant to CERCLA, 42 U.S.C. § 9601, et seq., including, but not limited
 6
     to 42 U.S.C. § 9607, owners, operators, and other entities pertaining to vessels and facilities
 7

 8   from which hazardous substances are released, or which pose the substantial threat of
 9
     release, into the environment and/or navigable waters of the United States, as defined at 42
10
     U.S.C. § 9601(25) and authorized by Section 104 of CERCLA, 42 U.S.C. § 9604, are
11

12   strictly liable for all costs specified in the Act.
13
            59.     Defendants are liable to the United States by virtue of Section 107(a) of
14
     CERCLA, 42 U.S.C. § 9607(a), for all response costs, remedial costs, and other costs
15

16   incurred and to be incurred by the United States in connection with the Spirit of Sacramento

17   Removal and Response Action pertaining to hazardous substances. Pursuant to Section
18
     113(g)(2) of CERCLA, 42 U.S.C. § 9613(g) and 28 U.S.C. § 2201, the United States also
19

20
     seeks a declaratory judgment on liability for response costs that will be binding on any

21   subsequent action to recover further response costs.
22
                           AS AND FOR A FIFTH CAUSE OF ACTION
23                                 (28 U.S.C. § 3001, et seq.)
24
            60.     Plaintiff, United States of America, refers to and incorporates by reference
25
     as though fully set forth herein each and every foregoing paragraph of this Complaint.
26

27

28

     VERIFIED COMPLAINT                          13                 Case No.: 3:19-cv-6601
             Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 14 of 17



            61.    Despite the liability, including strict liability, of Defendants to the United
 1

 2   States, all as alleged in this Complaint, on information and belief, Defendants, in breach of
 3
     law, including but not limited to, in violation of the provisions of the Federal Debt
 4
     Collection Procedures Act, 28 U.S.C. § 3001 et seq., have, inter alia, instead of discharging
 5

 6   debts owed to the United States, transferred, sold, spun off, and assigned assets so as to
 7
     prejudice and cause irreparable harm to the United States.
 8
            62.    All such actions have caused damages, as will cause damages, to the United
 9

10   States in an amount to be established according to proof at trial.
11
                          AS AND FOR A SIXTH CAUSE OF ACTION
12                                  (31 U.S.C. § 3713)
13
            63.    Plaintiff, United States of America, refers to and incorporates by reference
14
     as though fully set forth herein each and every foregoing paragraph of this Complaint.
15

16          64.    Despite the liability, including strict liability, of Defendants to the United

17   States, all as alleged in this Complaint, on information and belief, Defendants, in breach of
18
     law, have, inter alia, instead of discharging debts owed to the United States, transferred,
19

20
     sold, spun off, and assigned assets so as to prejudice and cause irreparable harm to the

21   United States.
22
            65.    All such actions have caused damages, as will cause damages, to the United
23

24
     States in an amount to be established according to proof at trial.

25          66.    To the extent that Defendants, and/or servants, employees, representatives,
26
     agents, fiduciaries, or other individuals and entities acting on his behalf or with their
27
     authorization, have discharged claims or debts to any other person or entity other than the
28

     VERIFIED COMPLAINT                       14                   Case No.: 3:19-cv-6601
             Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 15 of 17



     United States, or in the future discharge claims or debts to any person or entity other than
 1

 2   the United States in contravention of, inter alia, 31 U.S.C. § 3713, Defendants, and/or their
 3
     servants, employees, representatives, agents, fiduciaries, or other individuals and entities
 4
     acting on their behalf or with their authorization, are liable to the United States for the
 5

 6   amount of any such payments.
 7
            67.    With respect to any payments in contravention of 31 U.S.C. § 3713, and
 8
     pursuant to 31 U.S.C § 3713(b), any and all officers, servants, employees, representatives,
 9

10   agents, fiduciaries, or other individuals and entities making such payments are personally
11
     liable to the United States for the amount of such payments.
12
            68.    The United States shall amend this Complaint to add as defendants, in their
13

14   individual capacity, any and all officers, servants, employees, representatives, agents,

15   fiduciaries, or other individuals and entities who, in contravention of 31 U.S.C. § 3713(a)
16
     and (b), have already discharged, or in the future discharge, claims or debts to any person
17

18   or entity other than the United States.

19          WHEREFORE, the United States of America prays as follows:
20
            1.     That United States of America be granted judgment against each Defendant
21

22
     pursuant to the verified complaint of the United States herein;

23          2.     That the United States of America be granted declaratory judgment against
24
     each Defendant for pollution removal costs binding on any subsequent action or actions to
25
     recover further removal costs, plus interest, costs, disbursements, and attorneys' fees;
26

27

28

     VERIFIED COMPLAINT                        15                   Case No.: 3:19-cv-6601
             Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 16 of 17



            3.     That the United States have constructive trusts as and against any and all
 1

 2   assets of the Defendants, said constructive trusts being available to satisfy the amounts due
 3
     and owing to the United States pursuant to the matters alleged in this Complaint;
 4
            4.     The United States expressly reserves the right to amend this Complaint to
 5

 6   add parties and/or causes of action, as may be necessary; and
 7
            5.     For such other relief as the Court deems just and proper in the premises.
 8
     Dated: October 10, 2019.           JOSEPH H. HUNT
 9
                                        Assistant Attorney General
10
                                        /s/ R. Michael Underhill
11
                                        R. MICHAEL UNDERHILL
12                                      Attorney in Charge, West Coast Office
                                        West Coast Office
13
                                        Torts Branch, Civil Division
14                                      U.S. Department of Justice

15                                      /s/ Steven O’Rourke
16                                      STEVEN O’ROURKE
                                        Senior Attorney
17                                      Environmental Enforcement Section
18
                                        U.S. Department of Justice

19                                      Attorneys for Plaintiff
20
                                        UNITED STATES OF AMERICA

21

22
                                        Of Counsel:

23                                      Shawn Wolsey
24
                                        National Pollution Funds Center
                                        United States Coast Guard
25
                                        Desean Garnett
26
                                        Assistant Regional Counsel
27                                      U.S. Environmental Protection Agency, Region 9
28

     VERIFIED COMPLAINT                       16                   Case No.: 3:19-cv-6601
             Case 3:19-cv-06601-KAW Document 1 Filed 10/15/19 Page 17 of 17




 1
                                        VERIFICATION

 2   R. Michael Underhill says:
 3
            I am one of the attorneys for plaintiff, United States of America, herein, and make
 4
     this verification by authority for and on its behalf; I have read the foregoing Complaint,
 5

 6   know the contents thereof, and from information officially furnished to me believe the
 7
     same to be true.
 8
            I verify under penalty of perjury, in accordance with 28 U.S.C. § 1746, that the
 9

10   foregoing is true and correct.
11
     Dated: October 10, 2019.                 s/ R. Michael Underhill
12                                            R. MICHAEL UNDERHILL
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     VERIFIED COMPLAINT                      17                  Case No.: 3:19-cv-6601
Case 3:19-cv-06601-KAW Document 1-1 Filed 10/15/19 Page 1 of 1
Case 3:19-cv-06601-KAW Document 1-2 Filed 10/15/19 Page 1 of 2
Case 3:19-cv-06601-KAW Document 1-2 Filed 10/15/19 Page 2 of 2
Case 3:19-cv-06601-KAW Document 1-3 Filed 10/15/19 Page 1 of 2
Case 3:19-cv-06601-KAW Document 1-3 Filed 10/15/19 Page 2 of 2
Case 3:19-cv-06601-KAW Document 1-4 Filed 10/15/19 Page 1 of 2
Case 3:19-cv-06601-KAW Document 1-4 Filed 10/15/19 Page 2 of 2
